DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-11, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakobsson et al. (US 2019/0199745 A1), hereinafter, “Jakobsson”.
Regarding Claims 1, 11 and 18, Jakobsson discloses a system for verifying a suspicious electronic communication, the system comprising: 
a processor for executing computer program instructions (See, Paragraph 0025, “Processor”); and 

detect, using a suspicious communication detection module of a secure communications service, an electronic communication comprising an identifier of a purported originator of the electronic communication and an identifier of an intended recipient (See, Fig. 4A and Paragraphs 0033 and 0038); 
determine, using the suspicious communication detection module of the secure communications service, whether an attribute of the electronic communication corresponds to a suspicious attribute (See, Paragraphs 0043, 0045 and 0131);
in response to determining that the attribute of the electronic communication corresponds to the suspicious attribute: 
intercept, using an interception module of the secure communications service, the electronic communication and store the electronic communication in purgatory memory, so as to prevent the electronic communication from being populated in a private repository of the intended recipient (See, Paragraphs 0035, 0038, 0063 and 0164); 
transmit, using a backchannel verification module of the secure communications service, a verification message (See, Paragraphs 0123, 0210 and 0236);
receive, using a backchannel verification module of the secure communications service, a reply to the verification message that verifies 
in response to receiving the reply, release the electronic communication from the purgatory memory, so as to cause the electronic communication to be populated in the private repository of the intended recipient (See, Paragraphs 0029, 0210 and 0253).
Regarding Claims 3 and 13, the rejection of claims 1 and 11 is incorporated and Jakobsson further discloses wherein determining that the attribute of the electronic communication corresponds to the suspicious attribute comprises determining that the electronic communication comprises a request for the intended recipient to perform an activity relating to at least one of password recovery, payment, account verification, affiliation verification, granting access privileges, and providing content (See, Paragraph 0128).
Regarding Claims 4 and 14, the rejection of claims 3 and 13 is incorporated and Jakobsson further discloses wherein transmitting the verification message comprises: in response to determining that the electronic communication comprises a request for the recipient to perform an activity relating to at least one of password recovery, account verification, affiliation verification, granting access privileges, and providing content (See, Paragraph 0128), transmitting the verification message to the intended recipient (See, Paragraphs 0210 and 0211).
Regarding Claims 5 and 15, the rejection of claims 3 and 13 is incorporated and Jakobsson further discloses wherein the request is for the intended recipient to perform an activity relating to payment (See, Paragraphs 0045, 0061 and 0128), wherein the 
Regarding Claim 8, the rejection of claim 1 is incorporated and Jakobsson further discloses wherein the verification message is input into the private repository of the recipient, and wherein the method further comprises: receiving a selection of an option within the verification message; responsive to receiving the selection, initiating a verification protocol; and receiving the reply responsive to completion of execution of the verification protocol (See, Paragraphs 0210 and 0211)..
Regarding Claims 9 and 19, the rejection of claims 1 and 18 is incorporated and Jakobsson further discloses wherein transmitting a verification message to at least one of the sender and the recipient comprises transmitting the verification message to the sender by: retrieving a verified address of the sender that is not an address of the private repository; and transmitting the verification message to a destination corresponding to the verified address (See, Paragraph 0123).
Regarding Claims 10 and 20, the rejection of claims 9 and 19 is incorporated and Jakobsson further discloses wherein the electronic communication relates to a transaction (See, Paragraph 0128), wherein the verification message comprises a request for entry of a symbol corresponding to the transaction (See, Fig. 14B and Paragraph 012), and wherein receiving the reply to the verification message that verifies .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson in view of Park (US 2006/0095966 A1), hereinafter, “Park”.
Regarding Claims 2 and 12, the rejection of claims 1 and 11 is incorporated and Jakobsson further discloses wherein determining that the attribute of the electronic communication corresponds to the suspicious attribute comprises: determining whether content of the electronic communication matches a template of a template library comprising templates that indicate suspicious content (See, Paragraphs 0131); in response to determining that the content of the electronic communication matches a template of the library, determining that the attribute of the electronic communication corresponds to the suspicious attribute (See, Paragraph 0131) but fails to disclose in response to determining that the electronic communication does not match to a template of the library, determining a respective degree to which the electronic communication matches each respective template of the library; determining whether a respective degree exceeds a threshold; in response to determining that the respective degree exceeds the threshold, determining that the attribute of the electronic communication corresponds to the suspicious attribute; and in response to determining that the respective degree does not exceed the threshold, determining that the attribute of the electronic communication does not correspond to the suspicious attribute.
Park discloses in response to determining that an electronic communication does not match to a template of a library (See, Paragraph 0042), determining a respective degree to which the electronic communication matches each respective template of the library (See, Paragraphs 0045-0046); determining whether a respective degree exceeds a threshold (See, Paragraphs 0087-0088); in response to determining that the respective degree exceeds the threshold, determining that the attribute of the electronic communication corresponds to the suspicious attribute (See, Paragraphs 0087-0088); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine, in the system of Jakobsson, determining a respective degree to which the electronic communication matches each respective template of the library; determining whether a respective degree exceeds a threshold; in response to determining that the respective degree exceeds the threshold, determining that the attribute of the electronic communication corresponds to the suspicious attribute; and in response to determining that the respective degree does not exceed the threshold, determining that the attribute of the electronic communication does not correspond to the suspicious attribute as taught by Park because “It provides a spam detecting, comparing, blocking, and eliminating method with a new spam decipher hash code algorithm that does not "strip" emails when hashing and generates a new spam decipher signature that does not require a 100% match in spam signatures in order to detect spam emails” (See, Park, Paragraph 0107).

Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goenka et al. (US 2019/0182342 A1).
Cook et al. (US 2009/0089859 A1).
Hirchson (US 2008/0192757 A1).
Sprosts et al. (US 2007/0079379 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/YOGESH PALIWAL/Primary Examiner, Art Unit 2435